Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/12/2021, and in light of Applicant’s amendment have been considered but are but they are not persuasive. Specifically Applicant argued that:
“Ye fails to teach or disclose an image sensor wherein "the image sensor is supported by the lens holder" as recited in the pending independent claim. Ye is totally silent regarding any teaching or suggestion to cure this deficiency by a design change.” 
…
“Lee discloses that the bracket 120 holding transparent glasses G is separate from image sensor 130 (see Figures 1 and 2 and paragraph [0036]). Like Ye, Lee also fails to teach or disclose an image sensor wherein "the image sensor is supported by the lens holder" as recited in the pending independent claim.”

The Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. As presented by the Ye discloses a compact image pickup module (70) includes a housing (80), a lens (72), a lens holder (76) and an image sensor (50); Examiner further clarify that since this is a compact module every element within the module is indirectly supporting each other that is including the indirect support between the image sensor (50) and the lens holder (76); and therfore the limitation as recited “wherein the image sensor is supported by the lens holder” is met. If Applicant contends was that “[0037] The lens holder 300 comprises an axially extending neck portion 301. A rear end 302 of the neck portion 301 is provided with a radially extending flange 303. The image sensor 500, supported by a PCB 501 (Printed Circuit Board) is mounted to a rear surface 304 of the flange 303.” Examiner noted that these features are not recited in the rejected claim(s). 
It is further noted that The Lee reference was solely provided for its teaching of a camera module 100 includes a cover glass 111b (forming a dome as illustrated by Fig. 1 and [0032]). Based on the foregoing analysis, the Examiner respectfully stands behind the teachings of Ye in view of Lee, as applied in the 35 U.S.C. rejection to independent claim 1 (see rejection, infra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2005/0168846 A1, hereinafter “Ye”), in view of Lee (US 2013/0162894 A1, hereinafter “Lee”).

	Regarding claim 1, Ye teaches a Fig. 10) comprising 
a housing (80), a lens (72), a lens holder (76) and an image sensor (50), 
wherein the image sensor (50) is supported by the lens holder (76); 
the lens holder (76) comprises a through-going channel configured to coaxially and lockably receive the lens in a position in which a rear end of the lens faces the image sensor (Fig. 10, [0210] The lens unit accommodation portion 80 has a shape where a cylindrical portion 80b having a smaller diameter is placed on a cylindrical portion 80a having a larger diameter, and holds the lens unit 72 (switching member 76) so as to be rotatable about the optical axis through insertion of the cylindrical portion 80b having the smaller diameter into the cylindrical cam 78 of the switching member 76); 
the lens holder (76) is spring loaded in relation to the housing by an elastic member (84) arranged in a position between the housing and the lens holder (76) into a position in which a front portion of the lens (72) is forced into abutment with a first lens stop (76b) arranged in the housing ([0213]:The coil spring 84 is arranged so as to be abutted against the upper surface of the flange portion 76a at the lower end of the switching member 76 and the lower surface of the step portion of the cylinder in the lens unit accommodation portion 80, and urges both of the surfaces, that is, the switching member 76 (lens unit 72) and the CCD holder 74 in a direction in which the distance there between is increased. As a result, in the CCD holder 74, the lens unit 72 is placed under a state where it is urged by the coil spring 84 in the downward direction),
as illustrated by annotated Fig. 10 bellow, [0214]-[0216]: the lens unit 72 moves in the upward/downward directions with a gap between 76b and 72 surface). 
    PNG
    media_image1.png
    624
    765
    media_image1.png
    Greyscale

Ye does not discloses a dome camera.
However, Lee discloses a dome camera ([0032]: camera module 100 includes a cover glass 111b (forming a dome as illustrated by Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye’s image pickup module to include a dome as taught by Lee. The suggestion/ motivation for doing so would be to provide sealing of the camera module (Lee: [0032]). 

Regarding claim 2, the Ye and Lee combination teaches the dome camera according to claim 1, in addition Ye discloses wherein the housing comprises a through-going channel configured to coaxially receive a portion of the lens holder, and wherein the first lens stop is arranged in a front portion of the housing encircling a mouth of said through-going-channel (as illustrated by annotated Fig. 10 above, [0214]-[0216]: the lens unit 72 moves in the upward/downward directions inside the accommodation portion 80).

Regarding claim 3, the Ye and Lee combination teaches the dome camera according to claim 1, in addition Ye discloses wherein the front portion of the lens (72) is configured to project past a front end of the lens holder in a condition when the lens is lockably received in the lens holder (as illustrated by annotated Fig. 10), 
    PNG
    media_image2.png
    624
    765
    media_image2.png
    Greyscale
as illustrated by annotated Fig. 10 above).
Regarding claim 5, the Ye and Lee combination teaches the dome camera according to claim 3, in addition Lee discloses wherein a rear end portion of the inner envelope surface of the through-going channel comprises a second lens stop (Fig. 10, [0069]: a ring-shaped lens retainer 20).

Regarding claim 7, the Ye and Lee combination teaches the dome camera according to claim 1, in addition Ye discloses wherein the elastic member is a spring, preferably a coil spring or a leaf spring ([0213]: The coil spring 84).

Regarding claim 8, the Ye and Lee combination teaches the 8. The dome camera according to claim 1, in addition Lee discloses wherein the housing forms part of a tilt unit ([0035]: a tilt and focusing is adjusted by adjusting a position of the image sensor 130 coupled inside the case 110 by using operations of the elastic member 160 and the focusing and tilt adjusters 150 coupled to the lower case 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye’s image pickup module to include wherein the housing forms part of a tilt unit as taught by Lee. The suggestion/ motivation for doing so would be to provide tilting for the camera module (Lee: [0009]). 

Regarding claim 9, the Ye and Lee combination teaches the dome camera according to claim 2, in addition Ye discloses wherein the front portion of the lens (72) is configured to project past a front end of the lens holder in a condition when the lens is lockably received in the lens holder (as illustrated by annotated Fig. 10), 
    PNG
    media_image2.png
    624
    765
    media_image2.png
    Greyscale
and wherein the front portion comprises a radially extending flange, a rear portion thereof being configured to abut the first lens stop as a result of the lens holder being spring loaded (as illustrated by annotated Fig. 10 above).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the Ye and Lee combination as applied above, in view of Lee (US 2007/0009246 A1, hereinafter “Lee’246”).

Regarding claim 4, the Ye and Lee combination teaches the dome camera according to claim 1, except wherein the lens is configured to be lockably received in the through-going channel by a threaded engagement between an inner envelope surface of the through-going channel and an outer envelope surface of the lens.
However, Lee’246 discloses wherein the lens is configured to be lockably received in the through-going channel by a threaded engagement between an inner envelope surface of the through-going channel and an outer envelope surface of the lens (Fig. 6-8, [0031]: lens holder 3 is substantially in the form of a hollow cylinder, and includes a first hollow cylinder portion 30, a second hollow cylinder portion 34 having an outer diameter smaller than that of the first hollow cylinder portion 30, and a polygonal top portion 32 formed on an upper surface 31 of the first hollow cylinder portion 30. The second hollow cylinder portion 34 forms threads on the outer periphery thereof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ye and Lee combination to include wherein the lens is configured to be lockably received in the through-going channel by a threaded engagement between an inner envelope surface of the through-going channel and an outer envelope surface of the lens as taught by Lee’246. The suggestion/ motivation for doing so would be to provide a continuous focusing of the camera module (Lee’246: [0010]). 

Regarding claim 6, the Ye and Lee combination teaches the dome camera according to claim 1, except wherein the lens is configured to be lockably received in 
However, Lee’246 discloses wherein the lens is configured to be lockably received in the through-going channel by a bayonet coupling between an inner envelope surface of the through-going channel and an outer envelope surface of the lens (Fig. 6-8, [0030]-[0032]: first and second hollow cylinder portions 30, 34 of a lens holder 3 are retentively received in the respective first and second receiving portions 23a, 24 of a macro operating ring member 2a (as illustrated by Fig. 8, a bayonet coupling type)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ye and Lee combination to include wherein the lens is configured to be lockably received in the through-going channel by a bayonet coupling between an inner envelope surface of the through-going channel and an outer envelope surface of the lens as taught by Lee’246. The suggestion/ motivation for doing so would be to provide a free upward movement of the lens holder and the macro operating ring member 2a along the optical axis is prevented (Lee’246: [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697